Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
The elected species was searched and found to be free of the prior art. The search was expanded to the genus of claim 1, and it was found to be free of the art. As such, the method claims are rejoined and the restriction requirement has been withdrawn. 

Objections
Claims 67 and 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 35 USC 112 1st 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 65 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diabetes and obesity, does not reasonably provide enablement for treating any disease or disorder.  The specification does not enable any make and use the invention commensurate in scope with these claims. 
The claims are drawn to a method of treating and disease with the compounds of claim 1.  The specification, while being enabling for providing a prognosis for patients having prostate adenocarcinoma, is not enabled for treating any diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue"   These factors include, but are not limited to: 
(1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5) The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice 
		The claimed invention is not enabled for treating any disease because GLP-1 is only known in the art to treat certain metabolic disorders, such as diabetes and obesity.
	(1) The breadth of the claims and (2) The nature of the invention; 
	The claims are very broad in that there is no defined patient class for “treating a disease or condition.” As such, this can be drawn to any disease, such as cancer, autoimmune diseases, CNS diseases and the like. 
	(3) The state of the prior art; 
	The prior art recognizes various treatment for obesity, such as GLP-1 for gastric emptying or inhibiting food intake (de Graaf et al. Pharmacol. Rev. 2016 Oct; 68(4): 954–1013). However, there is no evidence that GLP-1 can treat the scope of any disease by way of administration to a subject. 
	(4) The level of one of ordinary skill; 
	The level of ordinary skill in the art for treating diseases is high, such that significant experimentation is required to show that a treatment is safe and effective for a particular disorder. 
	(5) The level of predictability in the art; 
	There is a high level of unpredictability in treating any disease, such as cancer or autoimmune diseases, as diseases and conditions involve complex biochemical pathways. 
	(6) The amount of direction provided by the inventor; 

	(7) The existence of working examples; and 
	The specification only has one in vivo example, which is used to show that liraglutide is cleavable from the aliphatic groups with improved stability for treating type 2 diabetes. 
	(8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	It would require a significant amount of experimentation to determine whether or not GLP-1 can treat any disease or condition. As discussed, it is known in the art for treating obesity and diabetes, but there is not enough evidence to show that it can be used for additional treatments. Additionally the scope of “disease or condition” is extremely broad and encompasses thousands of diseases and conditions. 
	As such, claim 65 is not fully enabled by the disclosure. 

							Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 20, 27, 29, 39, 41, 44, 45, 47-49, 51, 64 and 66 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 3, 13-17, 22, 36, 42-44, 51, 52, 58, 60, 72, 76-78, 84-86, 90 and 112-114 of U.S. Patent Application No. 15/918,944. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654